UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1134


MICHAEL EUGENE PITTS; ARTHUR EUGENE PITTS, JR., a/k/a Sean
Michael Pitts; DEBRA LYNN PITTS-RYLES; STEPHANIE PITTS-EVANS

                Plaintiffs - Appellants

     v.

RICHARD GLASSER, Esq. et al; BETH VAUGHN, Esq.; HORTENSIA
PITTS; RANDOLPH CARLSON, II, Esq.

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:11-cv-00337-MSD-DEM)


Submitted:   April 26, 2012                 Decided:   April 30, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Eugene Pitts; Arthur Eugene Pitts, Jr.; Debra Lynn
Pitts-Ryles; Stephanie Pitts-Evans, Appellants Pro Se.     James
Arthur Cales, III, FURNISS, DAVIS, RASHKIND & SAUNDERS, Norfolk,
Virginia; Jerome David Crain, Jr., WILLCOX & SAVAGE, PC,
Norfolk, Virginia; Farnaz Farkish, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael Eugene Pitts, Arthur Eugene Pitts, Jr., Debra

Lynn Pitts-Ryles, and Stephanie Pitts-Evans appeal the district

court’s order granting the Defendants’ motion to dismiss their

civil   complaint.     We   have   reviewed   the   record   and   find   no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.      Pitts v. Glasser, No. 2:11-cv-00337-MSD-

DEM (E.D. Va. Dec. 23, 2011).            We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                   AFFIRMED




                                     2